DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-3 and 5-15.

Applicants' arguments, filed 01/13/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 1-3, 5, 6 and 13-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (CA 2946647, Oct. 29, 2015) in view of Fan et al. (Reversible Brain Abnormalities in People Without Signs of Mountain Sickness During High-Altitude Exposure, Sep. 16, 2016).
Yin et al. disclose the use of a 3β,5a,6β-trihydroxyl steroid compound having formula A or a pharmaceutically acceptable salt thereof in the preparation of a pharmaceutical composition for the prophylaxis or treatment of an altitude sickness caused by hypobaric hypoxia:


    PNG
    media_image1.png
    298
    549
    media_image1.png
    Greyscale

wherein R1 is H or a linear or branched alkyl or terminal alkenyl having 1 to 5 carbon atoms (¶ [0008]). In one embodiment, R1 is –CHCH2CH3, -CH(CH3)2, -CH(CH2)3(CH3), or –CH(CH3)(CH2)3CH(CH3)2 (claim 3). The altitude sickness may be an acute altitude sickness caused by high-altitude acute hypobaric hypoxia (¶ [0010]). The subject may be a human being (¶ [0022]). The pharmaceutical composition 
Yin et al. differ from the instant claims insofar as not disclosing wherein the pharmaceutical composition is used to treat cerebral microbleed associated with acute altitude sickness.
However, Fan et al. disclose wherein current neurologic data were obtained from studies on mountain climbers ascending to extreme altitudes and developing acute mountain sickness (AMS). Among these climbers, some showed cerebral edema, microhemorrhage, cortical atrophy, and cortical and subcortical lesions, while a small group did not display any changes in the brains (page 1). 
Yin et al. disclose wherein the pharmaceutical composition treats acute altitude sickness. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have use the pharmaceutical composition of Yin et al. to treat cerebral microbleed associated with acute altitude sickness since those affected with acute altitude sickness may show cerebral microbleed as taught by Fan et al. and by treating acute altitude sickness, one treats cerebral microbleed as well. 
In regards to instant claim 15 reciting wherein the cerebral small vessel disease manifests as an increased distribution of free hemoglobin outside cerebral vessel, the instant specification discloses on page 8 wherein acute hypobaric hypoxia caused an increase in extravascular distribution of free hemoglobin in the brain tissue of the prefrontal cortex of cynomolgus monkeys. Therefore, since the pharmaceutical composition of Yin et al. treats acute hypobaric hypoxia, the pharmaceutical . 

Response to Arguments
Applicant argues that the claimed invention is achievable only when YC-6 is proved to be effective in clearing free hemoglobin. Without this knowledge, a skilled person would not expect that it is suitable to treat cerebral microbleed. 
The Examiner does not find Applicant’s argument to be persuasive. Obviousness does not require absolute predictability. See MPEP 2143.02. Therefore, one of ordinary skill in the art does not need to know that the compound of Yin et al. is capable of clearing free hemoglobin in order for one of ordinary skill in the art to be motivated to use the compound of Yin et al. to treat cerebral microbleed. Exemplary rationales that support a conclusion of obviousness include obvious to try. See MPEP 2143 (I). As discussed in the rejection, the compound of Yin et al. treats acute altitude sickness. Fan et al. disclose wherein cerebral microbleed may be present in those having acute altitude sickness. Therefore, one of ordinary skill in the art would have used the compound of Yin et al. to treat cerebral microbleed since it would treat acute altitude sickness and by treating acute altitude sickness, it would therefore treat cerebral microbleed that may result from thereof. As such, there is motivation to try the compound of Yin et al. to treat cerebral microbleed and thus the claimed invention is obvious and Applicant’s argument is unpersuasive. 


The Examiner does not find Applicant’s argument to be persuasive. Because some people with acute altitude sickness have cerebral microbleed, by treating the acute altitude sickness of those people, one would also be treating the cerebral microbleed that may present from the acute altitude sickness. Thus, the instant claim limitation of treating cerebral microbleed with the compound of Yin et al. in a patient is met. The instant claims as recited do not recite the amount of or type of patient that is treated or wherein the compound directly treats cerebral microbleed. Therefore, it is not necessary for the prior art to disclose wherein the compound has to be able to treat cerebral microbleed in all types of patients. As such, Applicant’s argument is unpersuasive.


2.	Claims 1-3, 5, 7, and 13-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (CA 2946647, Oct. 29, 2015) in view of Yan et al. (US 2013/0157993, Jun. 20, 2013), Du (Comprehensive Diagnosis and Treatment for CSVD and Rehabilitation Guidance, Jun. 2013), and Vernooij et al. (Use of antithrombotic drugs and the presence of cerebral microbleeds, Jun. 2009). 
Yin et al. disclose the use of a 3β,5a,6β-trihydroxyl steroid compound having formula A or a pharmaceutically acceptable salt thereof in the preparation of a 


    PNG
    media_image1.png
    298
    549
    media_image1.png
    Greyscale

wherein R1 is H or a linear or branched alkyl or terminal alkenyl having 1 to 5 carbon atoms (¶ [0008]). In one embodiment, R1 is –CHCH2CH3, -CH(CH3)2, -CH(CH2)3(CH3), or –CH(CH3)(CH2)3CH(CH3)2 (claim 3). The altitude sickness may be an acute altitude sickness caused by high-altitude acute hypobaric hypoxia (¶ [0010]). The subject may be a human being (¶ [0022]). The pharmaceutical composition may further comprise an additional component for the prophylaxis or treatment of an altitude sickness caused by hypobaric hypoxia (claim 9). The compound is a 5α-androstane-3β,5,6β-triol (abstract).
Yin et al. differ from the instant claims insofar as not disclosing wherein the pharmaceutical composition is used to treat thrombolytic drug-related cerebral microbleed.
However, Yan et al. disclose wherein 5α-androstane(alkyl)-3β,5,6β-triol treats cerebral ischemia (claim 6).
Du discloses wherein cerebral ischemia includes venous hemorrhage. 

Accordingly, since the compound in the pharmaceutical composition of Yin et al. treats cerebral ischemia as taught by Yan et al. and cerebral ischemia includes venous hemorrhage as taught by Du, it would have been prima facie obvious to one of ordinary skill in the art that the pharmaceutical composition of Yin et al. may treat cerebral microbleed. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have used the pharmaceutical composition of Yin et al. to treat thrombolytic drug-related cerebral microbleed since microbleeds occur more often in persons using antithrombotic drugs as taught by Vernooij et al. 
In regards to instant claim 15 reciting wherein the cerebral small vessel disease manifests as a significantly increased distribution of free hemoglobin outside cerebral vessel, the instant specification discloses on page 8 wherein acute hypobaric hypoxia caused an increase in extravascular distribution of free hemoglobin in the brain tissue of the prefrontal cortex of cynomolgus monkeys. Therefore, since the pharmaceutical composition of Yin et al. treats acute hypobaric hypoxia, the pharmaceutical composition of Yin et al. treats a cerebral small vessel disease that manifests as a significantly increased distribution of free hemoglobin outside cerebral vessel. 

Response to Arguments
Applicant argues that a neuroprotectant would not be expected to be capable of clearing extravascular free hemoglobin, which is necessitated by cerebral microbleed treatment.


3.	Claims 1-3, 5, 8-10, and 13-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (CA 2946647, Oct. 29, 2015) in view of Yan et al. (US 2013/0157993, Jun. 20, 2013), Du (Comprehensive Diagnosis and Treatment for CSVD and Rehabilitation Guidance, Jun. 2013), and Wahl et al. (Relationship between radiation dose and microbleed formation in patients with malignant glioma (Aug. 10, 2017).
Yin et al. disclose the use of a 3β,5a,6β-trihydroxyl steroid compound having formula A or a pharmaceutically acceptable salt thereof in the preparation of a pharmaceutical composition for the prophylaxis or treatment of an altitude sickness caused by hypobaric hypoxia:


    PNG
    media_image1.png
    298
    549
    media_image1.png
    Greyscale

wherein R1 is H or a linear or branched alkyl or terminal alkenyl having 1 to 5 carbon atoms (¶ [0008]). In one embodiment, R1 is –CHCH2CH3, -CH(CH3)2, -
Yin et al. differ from the instant claims insofar as not disclosing wherein the pharmaceutical composition is used to treat traumatic cerebral microbleed caused by brain tumor resection.
However, Yan et al. disclose wherein 5α-androstane(alkyl)-3β,5,6β-triol treats cerebral ischemia (claim 6).
Du discloses wherein cerebral ischemia includes venous hemorrhage. 
Wahl et al. disclose radiotherapy plays an integral role in the management of gliomas. Combined adjuvant chemoradiotherpy (CRT) constitutes the standard of care after maximal safe resection of malignant glioma (page 1). Studies with primate and murine models, as well as human autopsy studies have demonstrated that microvascular damage is a prominent pathologic component of radiation-induced brain injury, with endothelial degeneration leading to the formation cerebral microbleeds (CMBs) (page 2). 
Accordingly, since the compound in the pharmaceutical composition of Yin et al. treats cerebral ischemia as taught by Yan et al. and cerebral ischemia includes venous hemorrhage as taught by Du, it would have been prima facie obvious to one of ordinary skill in the art that the pharmaceutical composition of Yin et al. may treat cerebral prima facie obvious to one of ordinary skill in the art to have used the pharmaceutical composition of Yin et al. to treat traumatic cerebral microbleed caused by brain tumor resection since cerebral microbleeds are common in brain tumor resection procedures since such procedures involve radiation, which leads to cerebral microbleeds as taught by Wahl et al.
In regards to instant claim 9 reciting wherein the surgery is a surgery that directly involves the central nervous system, page 3 of the instant specification discloses wherein brain tumor resection directly involves the central nervous system. 
In regards to instant claim 15 reciting wherein the cerebral small vessel disease manifests as a significantly increased distribution of free hemoglobin outside cerebral vessel, the instant specification discloses on page 8 wherein acute hypobaric hypoxia caused an increase in extravascular distribution of free hemoglobin in the brain tissue of the prefrontal cortex of cynomolgus monkeys. Therefore, since the pharmaceutical composition of Yin et al. treats acute hypobaric hypoxia, the pharmaceutical composition of Yin et al. treats a cerebral small vessel disease that manifests as a significantly increased distribution of free hemoglobin outside cerebral vessel. 

Response to Arguments
Applicant disagrees with the rejection for the same reasons given above.
The Examiner submits that Applicant’s arguments above are unpersuasive. Therefore, the rejection is maintained.

s 1-3 and 11-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (CA 2946647, Oct. 29, 2015) in view of Yan et al. (US 2013/0157993, Jun. 20, 2013), Du (Comprehensive Diagnosis and Treatment for CSVD and Rehabilitation Guidance, Jun. 2013), and Yanamoto (US 2017/0049744, Feb. 23, 2017). 
Yin et al. disclose the use of a 3β,5a,6β-trihydroxyl steroid compound having formula A or a pharmaceutically acceptable salt thereof in the preparation of a pharmaceutical composition for the prophylaxis or treatment of an altitude sickness caused by hypobaric hypoxia:


    PNG
    media_image1.png
    298
    549
    media_image1.png
    Greyscale

wherein R1 is H or a linear or branched alkyl or terminal alkenyl having 1 to 5 carbon atoms (¶ [0008]). In one embodiment, R1 is –CHCH2CH3, -CH(CH3)2, -CH(CH2)3(CH3), or –CH(CH3)(CH2)3CH(CH3)2 (claim 3). The altitude sickness may be an acute altitude sickness caused by high-altitude acute hypobaric hypoxia (¶ [0010]). The subject may be a human being (¶ [0022]). The pharmaceutical composition may further comprise an additional component for the prophylaxis or treatment of an altitude sickness caused by hypobaric hypoxia (claim 9). The compound is a 5α-androstane-3β,5,6β-triol (abstract).

However, Yan et al. disclose wherein 5α-androstane(alkyl)-3β,5,6β-triol treats cerebral ischemia (claim 6).
Du discloses wherein cerebral ischemia includes venous hemorrhage. 
Yanamoto discloses wherein cerebral microbleeding may be asymptomatic or symptomatic (¶ [0004]). 
Accordingly, since the compound in the pharmaceutical composition of Yin et al. treats cerebral ischemia as taught by Yan et al. and cerebral ischemia includes venous hemorrhage as taught by Du, it would have been prima facie obvious to one of ordinary skill in the art that the pharmaceutical composition of Yin et al. may treat cerebral microbleed. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have used the pharmaceutical composition of Yin et al. to treat symptomatic or asymptomatic cerebra microbleed since these are known types of cerebral microbleeds as taught by Yamamoto. 
In regards to instant claim 15 reciting wherein the cerebral small vessel disease manifests as a significantly increased distribution of free hemoglobin outside cerebral vessel, the instant specification discloses on page 8 wherein acute hypobaric hypoxia caused an increase in extravascular distribution of free hemoglobin in the brain tissue of the prefrontal cortex of cynomolgus monkeys. Therefore, since the pharmaceutical composition of Yin et al. treats acute hypobaric hypoxia, the pharmaceutical . 

Response to Arguments
Applicant disagrees with the rejection for the same reasons given above.
The Examiner submits that Applicant’s arguments above are unpersuasive. Therefore, the rejection is maintained.

Conclusion
Claims 1-3 and 5-15 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612